Exhibit 10.1

HANCOCK WHITNEY CORPORATION

2020 Long Term Incentive Plan

HANCOCK WHITNEY CORPORATION (the “Company”) hereby establishes the HANCOCK
WHITNEY CORPORATION 2020 Long Term Incentive Plan (the “Plan”) for the benefit
of eligible Associates and Non-Employee Directors.

ARTICLE I

PURPOSE AND EFFECTIVE DATE

1.1 Purpose. The Plan is hereby established as a successor to the Hancock
Holding Company 2014 Long Term Incentive Plan (the “Prior Plan”). No additional
awards shall be made under the Prior Plan after the Effective Date. Outstanding
awards under the Prior Plan shall continue in effect according to their terms as
in effect before the Effective Date (subject to such amendments as the Committee
determines, consistent with the Prior Plan, as applicable).

The purpose of the Plan is to advance the interests of the Company, its
Subsidiaries, and its shareholders and to promote the growth and profitability
of the Company and its Subsidiaries by (a) providing incentives to certain
Associates and Non-Employee Directors of the Company and its Subsidiaries to
stimulate their efforts toward the continued success of the Company and to
operate and manage the business affairs of the Company in a manner that will
provide for the long-term growth and profitability of the Company; (b) providing
certain Associates and Non-Employee Directors with a means to acquire a
proprietary interest in the Company, acquire shares of Common Stock, or receive
compensation that is based upon appreciation in the value of Common Stock; and
(c) providing a means of obtaining, rewarding and retaining Associates and
Non-Employee Directors.

1.2 Effective Date. The Plan shall become effective as of April 29, 2020 (the
“Effective Date”), subject to the approval of the Company’s stockholder’s on
that date.

ARTICLE II

DEFINITIONS

2.1 Associate. Associate shall mean an employee of the Company or a Subsidiary.

2.2 Award Certificate. Award Certificate shall mean a written or electronic
document setting forth the terms and conditions of an Incentive Award made to a
Participant under this Plan, such Award Certificate to be in such form as shall
be prescribed by the Committee from time to time.

2.3 Board of Directors or Board. Board of Directors or Board shall mean the
board of directors of the Company.

2.4 Cash Awards. Cash Awards shall mean the cash bonus awards that may be made
to an eligible Participant pursuant to Section 6.7(b) of the Plan.

2.5 Cause. Cause shall mean (a) an intentional act of fraud, embezzlement, or
theft or other act of intentional misconduct or gross negligence which is
materially injurious to the Company’s business, financial condition or business
reputation; or (b) intentional damage to the property of the Company or
intentional wrongful disclosure of confidential information which is materially
injurious to the Company’s business, financial condition or business reputation;
(c) an Associate’s intentional refusal to perform the material duties of his
position, without cure, or the beginning of cure, within five (5) days of
written notice from the Company; (d) commitment of a material breach of an
employment agreement with the Company (if any); (e) an Associate’s failure to
show up at the Company’s offices on a daily basis, subject to permitted
vacations and absences for illness, without cure, or the beginning of cure,
within five (5) days of written notice from the Company; or (f) the entry of a
guilty plea or a plea of no contest with regard to any felony. Any reference to
the Company in this definition includes each of its Subsidiaries.

2.6 Change in Control. Change in Control shall have the meaning specified in
Section 7.2.

2.7 Code. Code shall mean the Internal Revenue Code of 1986, as amended from
time to time.

2.8 Committee. Committee shall mean the Compensation Committee of the Board,
each member of which is a “non-employee director” within the meaning of Rule
16b-3 under the Exchange Act and meets the independence requirements of the
NASDAQ Stock Market listing standards.



--------------------------------------------------------------------------------

2.9 Common Stock. Common Stock shall mean the common stock of the Company, $3.33
par value per share.

2.10 Company. Company shall mean Hancock Whitney Corporation, a bank holding
company under the Bank Holding Company Act of 1956, headquartered in Gulfport,
Mississippi, and its successors and assigns.

2.11 Disability. Disability has the same meaning as provided in the long-term
disability plan or policy maintained or, if applicable, most recently
maintained, by the Company or, any Subsidiary of the Company for the
Participant. If no long-term disability plan or policy was ever maintained on
behalf of the Participant or, if the determination of Disability relates to an
Incentive Stock Option, Disability means that condition described in Code
Section 22(e)(3), as amended from time to time. Notwithstanding the preceding,
however, with respect to any Incentive Award under the Plan that provides for a
deferral of compensation subject to the provisions of Code Section 409A,
Disability means the Participant is, by reason of any medically determinable
physical or mental impairment which can be expected to result in death or to
last for a continuous period of not less than twelve (12) months, either
(i) unable to engage in any substantial gainful activity or (ii) receiving
income replacement benefits for a period of not less than three (3) months under
an accident and health plan covering employees of the Company or, as to a
Non-Employee Director, a substantially analogous plan. In the event of a
dispute, the determination of Disability will be made by the Committee and will
be supported by advice of a physician competent in the area to which such
Disability relates.

2.12 Exchange Act. Exchange Act shall mean the Securities Exchange Act of 1934,
as amended from time to time, and the rules and regulations thereunder, as such
law, rules and regulations may be amended from time to time.

2.13 Fair Market Value. Fair Market Value shall mean the closing price of the
Common Stock as reported on the NASDAQ Stock Market on the day immediately
preceding the relevant valuation date or, if there were no Common Stock
transactions on such day, on the next preceding date on which there were Common
Stock transactions.

2.14 Good Reason. Good Reason (or a similar term denoting constructive
termination) has the meaning, if any, assigned such term in the employment,
consulting, severance or similar agreement, if any, between a Participant and
the Company or a Subsidiary; provided, however, that if there is no such
employment, consulting, severance or similar agreement in which such term is
defined, “Good Reason” shall have the meaning, if any, given such term in the
applicable Award Certificate. If not defined in either such document, the term
“Good Reason” as used herein shall not apply to a particular Incentive Award.

2.15 Incentive Award. Incentive Award shall mean, collectively, the Cash Awards,
Incentive Stock Options, Non-Qualified Stock Options, Performance Stock Awards,
Performance Units, Restricted Stock Awards, Restricted Stock Units, Stock
Appreciation Rights and other equity awards that may be granted under the Plan.

2.16 Incentive Stock Option. Incentive Stock Option shall mean an incentive
stock option under Code Section 422 and any regulations promulgated thereunder,
as such may be amended from time to time.

2.17 Non-Employee Director. Non-Employee Director shall mean any member of the
board of directors of the Company or a Subsidiary.

2.18 Non-Qualified Stock Option. Non-Qualified Stock Option shall mean an Option
to purchase Common Stock which is granted under the Plan and that is not an
Incentive Stock Option.

2.19 Normal Retirement. Normal Retirement shall mean, for purposes of any
Incentive Award granted hereunder to a Participant, such Participant’s
Termination of Employment with the Company and each of its Subsidiaries for any
reason, except termination for Cause, after such Participant has attained age
sixty-five (65).

2.20 Option. Option shall mean a Non-Qualified Stock Option or an Incentive
Stock Option granted pursuant to Section 6.2 hereof.

2.21 Over 10% Owner. Over ten percent (10%) Owner shall mean an individual who,
at the time an Incentive Stock Option is granted to such individual, owns Common
Stock possessing more than ten percent (10%) of the total combined voting power
of the Company or one of its Subsidiaries, determined by applying the
attribution rules of Code Section 424(d).

2.22 Participant. Participant shall mean an Associate or Non-Employee Director
who has been granted an Incentive Award hereunder.

2.23 Performance Goals. Performance Goals shall mean, with respect to any
Performance Period, performance goals based on performance criteria established
by the Committee. Such Performance Goals may be

 

2



--------------------------------------------------------------------------------

that of the Company or a Subsidiary, or a division, business unit, branch or
line of business of the Company or a Subsidiary and may be measured on an
adjusted or unadjusted basis, on an individual or combined basis, on an absolute
basis or relative to a group of peer companies selected by the Committee,
relative to internal goals or relative to levels attained in prior years, or any
combination of the above as determined by the Committee.

2.24 Performance Period. Performance Period shall mean the period of time
designated by the Committee applicable to an Incentive Award during which the
Performance Goals shall be measured.

2.25 Performance Stock Award. Performance Stock Award shall have the meaning
specified in Section 6.6.

2.26 Performance Unit. Performance Unit shall mean a performance unit award as
described in Section 6.6.

2.27 Plan. Plan shall mean the Hancock Whitney Corporation 2020 Long Term
Incentive Plan as established under the provisions hereof.

2.28 Plan Year. Plan Year shall mean a twelve-month period beginning January 1
of each year.

2.29 Reporting Person. Reporting Person shall mean an officer or director of the
Company subject to the reporting requirements of Section 16 of the Exchange Act.

2.30 Restricted Period. Restricted Period shall mean the period of time during
which Restricted Stock Awards granted pursuant to Section 6.4 or Restricted
Stock Units granted pursuant to Section 6.5 are subject to restrictions.

2.31 Restricted Stock Award. Restricted Stock Award shall mean an award of
Common Stock subject to restrictions determined by the Committee as described in
Section 6.4.

2.32 Restricted Stock Units. Restricted Stock Units shall mean an award under
the Plan as described in Section 6.5.

2.33 Stock Appreciation Right. Stock Appreciation Right shall mean a stock
appreciation right as described in Section 6.3.

2.34 Subsidiary. Subsidiary shall mean any corporation or other entity, whether
domestic or foreign, in which the Company has or obtains, directly or
indirectly, a proprietary interest of more than fifty percent (50%) by reason of
stock ownership or otherwise.

2.35 Termination of Employment. Termination of Employment shall mean the
termination of the employment or other service relationship between a
Participant and the Company and its Subsidiaries, regardless of whether
severance or similar payments are made to the Participant, for any reason,
including, but not by way of limitation, a termination by resignation,
discharge, death, Disability or retirement. Subject to Sections 6.1(i) and
6.2(g), the Committee will, in its absolute discretion, determine the effect of
all matters and questions relating to a Termination of Employment as it affects
an Incentive Award, including, but not by way of limitation, the question of
whether a leave of absence constitutes a Termination of Employment; provided,
however, with respect to any Incentive Award that provides for a deferral of
compensation subject to the provisions of Code Section 409A, a leave of absence
shall only constitute a Termination of Employment to the extent and at such time
as such leave of absence would be deemed to constitute a separation from service
for purposes of Code Section 409A in the rulings, treasury regulations and other
guidance issued thereunder as currently in effect or as may subsequently be
amended from time to time.

ARTICLE III

ELIGIBILITY AND PARTICIPATION

3.1 Eligibility. Any Associate or Non-Employee Director of the Company or a
Subsidiary who is selected by the Committee, or selected by management and
approved by the Committee, is eligible to receive an Incentive Award under the
Plan; provided, however, an Incentive Stock Option may only be granted to an
Associate of the Company or a Subsidiary.

3.2 Participation. As a condition precedent to participation in the Plan, each
Associate or Non-Employee Director selected to receive an Incentive Award as
provided in Section 3.1 shall accept an Award Certificate and agree to the terms
and conditions of the Plan and the Incentive Award granted, pursuant to
procedures established by the Committee. Notwithstanding the preceding, however,
an Award Certificate shall not be required for Cash Awards or other Incentive
Awards granted as a bonus or as payment to a Non-Employee Director in Common
Stock in lieu of cash as provided in Section 6.7(b) and/or (c), although an
Award Certificate may be utilized in connection with such awards where deemed
appropriate by the Committee.

 

3



--------------------------------------------------------------------------------

ARTICLE IV

STOCK SUBJECT TO PLAN

4.1 Types of Shares. The Common Stock subject to the provisions of this Plan
shall either be shares of authorized but unissued Common Stock, shares of Common
Stock held as treasury stock or previously issued shares of Common Stock
reacquired by the Company, including shares purchased on the open market.

4.2 Aggregate Limit. Subject to adjustment in accordance with Section 9.2, the
maximum number of shares of Common Stock reserved exclusively for issuance upon
an award of or exercise or payment pursuant to Incentive Awards under the Plan
shall be 2,500,000 shares, plus a number of additional shares of Common Stock
(not to exceed 1,000,000) that are subject to outstanding awards under the Prior
Plan on the Effective Date that are subsequently canceled, expired, forfeited or
otherwise not issued or are settled in cash. All or any of this maximum number
of shares of Common Stock reserved under the Plan may be issued pursuant to
awards of Incentive Stock Options or pursuant to any one or more other Incentive
Awards.

4.3 Calculation of Shares. For purposes of calculating the total number of
shares of Common Stock available for grants of Incentive Awards hereunder, the
following shall apply:

(a) The number of shares of Common Stock available for grants of Incentive
Awards hereunder shall be reduced by the number of shares for which Incentive
Awards are actually granted, and by the number of shares credited as restricted
stock units and/or performance shares to the account of a Participant under the
Company’s Nonqualified Deferred Compensation Plan in lieu of a Restricted Stock
Award, Restricted Stock Unit, Performance Stock Award or Performance Unit under
the Plan, and

(b) The grant of a Performance Stock Award shall be deemed to be equal to the
maximum number of shares of Common Stock which may be issued under such award.

In addition, if any Incentive Award under the Plan shall expire, terminate, be
canceled (including by reason of failure to achieve maximum Performance Goals)
or is unsettled for any reason without having been exercised in full, or if any
Incentive Award shall be forfeited to the Company, the unexercised, unsettled or
forfeited Incentive Award shall not count against the aggregate limitations
under Section 4.2 and shall again become available for grants under the Plan.
Shares of Common Stock surrendered in payment of an Option Exercise Price or in
settlement of any other award, and shares of Common Stock that are withheld in
order to satisfy Federal, state or local tax liability, shall be counted against
the aggregate limitations in Section 4.2 and shall not again be available for
grants under the Plan. With respect to Stock Appreciation Rights, if the Stock
Appreciation Right is payable in shares of Common Stock, all shares to which the
Stock Appreciation Right relates shall be counted against the Plan limits,
rather than the net number of shares delivered upon exercise. Cash settlements
of Incentive Awards will not count against the above limits.

4.4 Participant Limits. Subject to adjustment in accordance with Section 9.2 and
subject to Section 4.2, the total number of shares of Common Stock for which
Incentive Awards may be granted in any Plan Year to any Participant shall not
exceed 250,000 shares of Common Stock. In addition, in the case of Incentive
Stock Options, the aggregate Fair Market Value (determined as of the date an
Incentive Stock Option is granted) of Common Stock with respect to which stock
options intended to meet the requirements of Code Section 422 become exercisable
for the first time by an individual during any calendar year under all plans of
the Company and its Subsidiaries may not exceed $100,000; provided, that if such
limitation is exceeded, the Incentive Stock Option(s) which cause the limitation
to be exceeded will be treated as Non-Qualified Stock Option(s).

4.5 Limitation on Compensation for Non-Employee Directors. With respect to any
one Plan Year, the aggregate compensation that may be granted or awarded to any
one Non-Employee Director, including all meeting fees, cash retainers and
retainers granted in the form of Incentive Awards, shall not exceed $300,000, or
$400,000 in the case of a non-employee Chairman of the Board or Lead Director.
For purposes of such limit, the value of Incentive Awards will be determined
based on the aggregate grant date fair value of all awards issued to the
director in such year (computed in accordance with applicable financial
accounting rules).

ARTICLE V

ADMINISTRATION

5.1 Action of the Committee. The Plan shall be administered by the Committee.
The Committee shall

 

4



--------------------------------------------------------------------------------

conduct its business in accordance with the provisions of its Charter and shall
record all actions with respect to Incentive Awards under the Plan in the
minutes of its meetings. In administering the Plan, the Committee’s actions,
determinations and interpretations made in good faith shall not be subject to
review and shall be final, binding and conclusive on all interested parties.

5.2 Duties and Powers of the Committee. The Committee shall have the power to
grant Incentive Awards in accordance with the provisions of the Plan and may
grant Incentive Awards singly, in combination, or in tandem. Subject to the
provisions of the Plan, the Committee shall have the discretion and authority to
determine those individuals to whom Incentive Awards will be granted hereunder,
the number of shares of Common Stock subject to each Incentive Award, such other
matters as are specified herein, and the terms and conditions of each Incentive
Award, including, without limitation, the applicable vesting schedule and
forfeiture provisions of the Incentive Award; exercise price; Performance Goals
and Performance Periods; and restriction and option periods. Except as otherwise
required by the Plan, the Committee shall have the authority to interpret and
construe the provisions of the Plan and Award Certificates and make
determinations pursuant to any Plan provision or Award Certificate which shall
be final and binding on all persons. To the extent not inconsistent with the
provisions of the Code or the Plan, including the prohibition on repricing of
Options and Stock Appreciation Rights as reflected in Sections 6.2(i) and
6.3(c), and subject to the provisions of Section 6.9 hereof, the Committee may
give a Participant an election to surrender an Incentive Award in exchange for
the grant of a new Incentive Award, and shall have the authority to amend or
modify an outstanding Award Certificate, or to waive any provision thereof,
provided that the Participant consents to such action if such action would
adversely affect in any material respect the Participant’s rights under the
Incentive Award.

5.3 Delegation. The Committee may designate and authorize individual officers
and/or Associates of the Company or a Subsidiary who are not members of the
Committee to carry out its responsibilities hereunder under such conditions or
limitations as the Committee may set, other than its authority and
responsibility with regard to Incentive Awards granted to a Reporting Person.

5.4 No Liability. Neither any member of the Board of Directors nor any member of
the Committee shall be liable to any person for any act or determination made in
good faith with respect to the Plan or any Incentive Award granted hereunder.

ARTICLE VI

INCENTIVE AWARDS UNDER THE PLAN

6.1 Terms and Conditions of All Incentive Awards.

(a) Shares and Cash Awards Subject to Grant. The number of shares of Common
Stock and/or the amounts of Cash Awards as to which an Incentive Award may be
granted will be determined by the Committee in its sole discretion, subject to
the provisions of Section 4.2 as to the total number of shares available for
grants under the Plan and subject to the Participant limits in Section 4.4.

(b) Award Certificate. Except as otherwise provided in Section 3.2, each
Incentive Award will be evidenced by an Award Certificate in such form and
containing such terms, conditions and restrictions as the Committee may
determine to be appropriate. Each Award Certificate is subject to the terms of
the Plan and any provisions contained in the Award Certificate that are
inconsistent with the Plan are null and void.

(c) Date of Grant. The date as of which an Incentive Award is granted will be
the date on which the Committee has approved the terms and conditions of the
Incentive Award and has determined the recipient of the Incentive Award and the
number of shares of Common Stock or amount of cash covered by the Incentive
Award, and has taken all such other actions necessary to complete the grant of
the Incentive Award, or such later date established by the Committee.

(d) Minimum Vesting Requirements. Notwithstanding any other provision of the
Plan to the contrary, equity-based Incentive Awards (or any portion thereof)
granted under the Plan shall vest no earlier than the first anniversary of the
date the Incentive Award is granted; provided, that the following Incentive
Awards shall not be subject to the foregoing minimum vesting requirement: any
(i) substitute Incentive Awards granted pursuant to Section 6.2(h), (ii)
Incentive Awards to Non-Employee Directors that vest on the earlier of the
one-year anniversary of the date of grant and the date of the next annual
meeting of shareholders after the immediately preceding year’s annual meeting
(provided that the period between annual meetings is not less than 50 weeks),
and (iii) any additional Incentive Awards the Committee may grant, up to a
maximum of five percent (5%) of the available share reserve authorized for
issuance under the Plan pursuant to Section 4.2 (subject to adjustment under
Section 9.2).

 

5



--------------------------------------------------------------------------------

(e) Transfer and Exercise. Incentive Awards are not transferable or assignable
except by will or by the laws of descent and distribution and are exercisable,
during the Participant’s lifetime, only by the Participant; or in the event of
the Disability of the Participant, by the legal representative of the
Participant; or in the event of death of the Participant, by the legal
representative of the Participant’s estate or if no legal representative has
been appointed, by the successor in interest determined under the Participant’s
will; except to the extent that the Committee may provide otherwise as to any
Incentive Awards other than Incentive Stock Options. Any transfer or attempted
transfer of an Incentive Award by a Participant not made in accordance with the
Plan or the applicable Award Certificate will be void and of no effect. The
Company will not recognize, or have the duty to recognize, any transfer not made
in accordance with the Plan and the applicable Award Certificate, and an
Incentive Award so transferred will continue to be bound by the Plan and the
applicable Award Certificate.

(f) Modification. Subject to the provisions of Sections 6.2(i), 6.3(c) and 6.9,
after the date of grant of an Incentive Award, the Committee may, in its sole
discretion, modify the terms and conditions of an Incentive Award, except to the
extent that such modification would be inconsistent with other provisions of the
Plan or the Code or would adversely affect the rights of a Participant under the
Incentive Award (except as otherwise permitted under the Plan).

(g) Payment. Incentive Awards for which any payment is due from a Participant
including, without limitation, the exercise of an Option, may be made in any
form or manner authorized by the Committee in the Award Certificate or by
amendment thereto, including, but not limited to:

(i) U.S. dollars by personal check, bank draft or money order payable to the
Company, by money transfer or direct account debits;

(ii) delivery or attestation of a number of shares of Common Stock having an
aggregate Fair Market Value on the date of delivery of not less than the product
of the Exercise Price multiplied by the number of shares of Common Stock the
Participant intends to purchase upon exercise of an Option or the total
settlement due under such other Incentive Award;

(iii) a cashless exercise;

(iv) if approved by the Committee, through a net exercise procedure; or

(v) any combination of the above forms and methods.

(h) Awards Subject to Performance Goals. Any Incentive Award under the Plan may,
in the discretion of the Committee, be made subject to or conditioned upon
Performance Goals. In making an evaluation of whether the Performance Goals to
which any Incentive Award under this Plan is subject or conditioned were met,
the Committee may, in its discretion, include or exclude certain items,
including but not limited to any of the following: (1) asset write-downs;
(2) litigation or claim judgments or settlements; (3) the effect of changes in
tax laws, accounting principles, regulations, or other laws or regulations
affecting reported results; (4) any reorganization and restructuring programs;
(5) acquisitions or divestitures; (6) unusual nonrecurring or extraordinary
items identified in the Company’s audited financial statements, including
footnotes; (7) annual incentive payments or other bonuses; and/or (8) capital
charges.

(i) Termination For Cause. All Incentive Awards granted under the Plan,
including all unexercised Options whether vested or non-vested, shall
immediately be forfeited and may not thereafter vest or be exercised in the
event a Participant incurs a Termination of Employment for Cause.

6.2 Options. At the time any Option is granted, the Committee will determine
whether the Option is to be an Incentive Stock Option described in Code
Section 422 or a Non-Qualified Stock Option. Each Option granted under the Plan
must be clearly identified as to its status as an Incentive Stock Option or a
Non-Qualified Stock Option and the Award Certificate shall reflect such status.
Options awarded under the Plan shall be subject to the following terms and
conditions:

(a) Option Price. Subject to adjustment in accordance with Section 9.2 and the
other provisions of this Section 6.2, the exercise price (the “Exercise Price”)
per share of Common Stock

 

6



--------------------------------------------------------------------------------

purchasable under any Option shall be determined by the Committee in its sole
discretion and must be set forth in the applicable Award Certificate. In no
event, however, may the Exercise Price be less than the Fair Market Value of the
Common Stock subject to the Option on the date the Option is granted.
Notwithstanding the preceding, with respect to each grant of an Incentive Stock
Option to a Participant who is an Over 10% Owner, the Exercise Price may not be
less than 110% of the Fair Market Value of the Common Stock subject to the
Option on the date the Option is granted.

(b) Option Term. Subject to the following sentence, the Exercise Period for each
Option granted under the Plan shall be determined by the Committee in its sole
discretion and specified in the Award Certificate. Any Incentive Stock Option
granted to a Participant who is not an Over 10% Owner is not exercisable after
the expiration of ten (10) years after the date the Option is granted. Any
Incentive Stock Option granted to an Over 10% Owner is not exercisable after the
expiration of five (5) years after the date the Option is granted. The Committee
may restrict the time of the exercise of any Options to specified periods as may
be necessary to satisfy the requirements of Rule 16b-3 as promulgated under the
Exchange Act.

(c) Exercise of Option. An Option shall be exercised by (i) delivery to the
Company at its principal office, or to the Company’s designee, of a written or
electronic notice of exercise with respect to all or a specified number of
shares of Common Stock subject to the Option and (ii) payment to the Company at
that office of the full amount of the Exercise Price. If requested by a
Participant, an Option may be exercised with the involvement of a stockbroker in
accordance with the federal margin rules set forth in Regulation T (in which
case the certificates representing the underlying shares of Common Stock will be
delivered by the Company directly to the stockbroker).

Payment of the Exercise Price must be made at the time that the Option or any
part thereof is exercised, and no shares may be issued or delivered upon
exercise of an Option until full payment has been made by the Participant.

(d) Special Conditions as to Incentive Stock Options. Incentive Stock Options
may only be granted to Associates of the Company or any Subsidiary. At the time
any Incentive Stock Option granted under the Plan is exercised, the Company will
be entitled to legend the certificates representing the shares of Common Stock
purchased pursuant to the Option to clearly identify them as representing the
shares purchased upon the exercise of an Incentive Stock Option. An Incentive
Stock Option may only be granted within ten (10) years from the earlier of the
date the Plan is adopted or approved by the Company’s shareholders.

(e) No Rights as a Shareholder. The holder of an Option, as such, has none of
the rights of a shareholder of the Company.

(f) Conditions to the Exercise of an Option. Subject to Section 6.1(f) hereof,
each Option granted under the Plan shall be exercisable by whom, at such time or
times, or upon the occurrence of such event or events, and in such amounts, as
the Committee determines in its sole discretion and specifies in the Award
Certificate. Subsequent to the grant of an Option and at any time before
complete termination of such Option, the Committee may modify the terms of such
Option to the extent not prohibited by or inconsistent with the other terms of
the Plan. In no event, however, shall any such modification adversely affect the
rights of a Participant under such Option (except as otherwise permitted by the
Plan).

(g) Termination of Incentive Stock Option. With respect to an Incentive Stock
Option, in the event of Termination of Employment of a Participant, the Option
or portion thereof held by the Participant which is unexercised will expire,
terminate, and become unexercisable no later than the expiration of three
(3) months after the date of Termination of Employment; provided, however, that
in the case of a holder whose Termination of Employment is due to death or
Disability, up to one (1) year may be substituted for such three (3) month
period; provided, further that such time limits may be exceeded by the Committee
under the terms of the Award Certificate, in which case, the Incentive Stock
Option will be a Non-Qualified Option if it is exercised after the time limits
otherwise applicable as stated herein. For purposes of this Subsection
(g) Termination of Employment of the Participant will not be deemed to have
occurred if the Participant is employed by another corporation (or a parent or
subsidiary corporation of such other corporation) which has assumed the
Incentive Stock Option of the Participant in a transaction to which Code
Section 424(a) is applicable.

 

7



--------------------------------------------------------------------------------

(h) Special Provisions for Certain Substitute Options. Notwithstanding anything
to the contrary in this Section 6.2, any Option issued in substitution for an
option previously issued by another entity, which substitution occurs in
connection with a transaction to which Code Section 424(a) is applicable, may
provide for an exercise price computed in accordance with such Code Section and
the regulations thereunder and may contain such other terms and conditions as
the Committee may prescribe to cause such substitute Option to contain as nearly
as possible the same terms and conditions (including the applicable vesting and
termination provisions) as those contained in the previously issued option being
replaced thereby.

(i) No Repricing. Except as provided in Section 9.2, without approval of the
Company’s shareholders, (i) the Exercise Price of an Option may not be reduced,
directly or indirectly after the grant of the Option, (ii) an Option may not be
surrendered in consideration of, or in exchange for, cash, other Incentive
Awards or the grant of a new Option having an Exercise Price below that of the
Option that was surrendered or cancelled, and (iii) the Company may not
repurchase an Option for value (in cash or otherwise) from a Participant if the
current Fair Market Value of the Common Stock underlying the Option is lower
than the exercise price per share of the Option.(j) No Dividend Rights. No
Option shall provide for dividend or dividend equivalent rights.

6.3 Stock Appreciation Rights. A Stock Appreciation Right granted under the Plan
shall entitle the Participant to receive an amount equal to a percentage (not to
exceed 100%) of the excess of (a) the Fair Market Value of a specified or
determinable number of shares of the Common Stock at the time of payment or
exercise over (b) a specified or determinable price which may not be less than
the Fair Market Value of such shares of Common Stock on the date of grant. A
Stock Appreciation Right may not be exercised at any time when the Fair Market
Value of the shares of Common Stock to which it relates does not exceed the
Exercise Price of the Option associated with those shares of Common Stock. Each
Stock Appreciation Right shall be subject to the following terms and conditions:

(a) Settlement. Upon settlement of a Stock Appreciation Right, the Company shall
pay to the Participant the appreciation in cash, shares of Common Stock (valued
at the aggregate Fair Market Value on the date of payment or exercise), or a
combination thereof as provided in the Award Certificate or, in the absence of
such provision, as the Committee may determine.

(b) Conditions to Exercise. The Committee may impose such conditions and
restrictions on the exercise of a Stock Appreciation Right as it may deem
appropriate. Each Stock Appreciation Right granted under the Plan shall be
exercisable or payable at such time or times, or upon the occurrence of such
event or events, and in such amounts as the Committee specifies in the Award
Certificate; provided, however, that the Committee may restrict the time of the
exercise to specified periods as may be necessary to satisfy the requirements of
Rule 16b-3 as promulgated under the Exchange Act.

(c) No Repricing. Except as provided in Section 9.2, without the approval of the
Company’s shareholders, (i) the price of a Stock Appreciation Right may not be
reduced, directly or indirectly after the grant of the Stock Appreciation Right,
(ii) a Stock Appreciation Right may not be surrendered or cancelled in
consideration of, or in exchange for, cash, other Incentive Awards, or the grant
of a new Stock Appreciation Right having a price below that of the Stock
Appreciation Right that was surrendered or cancelled, and (iii) the Company may
not repurchase an Option for value (in cash or otherwise) from a Participant if
the current Fair Market Value of the Common Stock underlying the Option is lower
than the exercise price per share of the Option.

(d) No Dividend Rights. No Stock Appreciation Right shall provide for dividend
or dividend equivalent rights.

6.4 Restricted Stock Awards. Each Restricted Stock Award shall be made in such
number of shares of Common Stock, upon such terms and conditions on such shares,
for such Restricted Period as the Committee determines, which shall be set out
in the Award Certificate with respect to such award. Restricted Stock Awards
shall be subject to the following provisions:

(a) Consideration. The Committee may require a payment from the Participant in
an amount no greater than the aggregate Fair Market Value of the shares of
Common Stock awarded determined at the date of grant in exchange for the grant
of a Restricted Stock Award or may grant a Restricted Stock Award without any
consideration from the Participant other than his service to or on behalf of the
Company or its Subsidiaries.

(b) Escrow of Shares. The shares of Common Stock subject to a Restricted Stock
Award will be issued in the Participant’s name, but, if the applicable Award
Certificate so provides, may be either

 

8



--------------------------------------------------------------------------------

(i) held in book entry form subject to the Company’s instructions until all
restrictions related to the Restricted Stock Award lapse, or (ii) held by the
Company or by a custodian designated by the Committee (the “Custodian”). Each
applicable Award Certificate providing for the transfer of shares of the Common
Stock to a Custodian must appoint the Custodian as the attorney-in-fact for the
Participant, for the term specified in the applicable Award Certificate, with
full power and authority in the Participant’s name, place and stead to transfer,
assign and convey to the Company any shares of Common Stock held by the
Custodian for such Participant, if the Participant forfeits the shares under the
terms of the applicable Award Certificate. Alternatively, the Award Certificate
may provide for the Participant, simultaneously with the execution of the Award
Certificate, to deliver to the Company or the Custodian holding the Common Stock
a stock power as to such Common Stock, endorsed in blank.

(c) Vesting. Each Restricted Stock Award will be subject to a “substantial risk
of forfeiture” within the meaning of Code Section 83 and shall vest over a
Restricted Period based upon the passage of time or upon the achievement of
Performance Goals or a combination of both as determined by the Committee, and
subject to Section 6.1(d).

(d) Rights as Shareholder. During the Restricted Period, the Participant shall
have dividend and voting rights as may be provided under the Award Certificate.
A grant of a Restricted Stock Award shall immediately entitle the Participant to
voting and dividend rights with respect to the Common Stock subject to the
grant, unless otherwise determined by the Committee as set forth in the Award
Certificate. The Award Agreement may require, in the discretion of the
Committee, that the dividends and other distributions on the Common Stock
subject to the grant be deferred and subject to the same vesting and forfeiture
restrictions as apply to the Common Stock; provided, however, with respect to a
Restricted Stock Award the vesting of which is based on the achievement of
Performance Goals, the dividends and other distributions on the Common Stock
subject to the grant shall in all cases be deferred and payment thereof
contingent on the Participant’s vesting in the Common Stock with respect to
which such dividends and other distributions are paid. Notwithstanding the
preceding, the deferral and payment of dividends and other distributions on the
Common Stock subject to a Restricted Stock Award shall be made in accordance
with the requirements of Code Section 409A and the rulings, regulations and
other guidance issued thereunder as currently in effect or as may subsequently
be amended from time to time.

6.5 Restricted Stock Units. Restricted Stock Units shall entitle the Participant
to receive, at a specified future date or event, payment of an amount equal to
all or a portion of the Fair Market Value of a specified number of shares of
Common Stock at the end of a specified period. Awards of Restricted Stock Units
shall be made upon such terms and conditions as the Committee shall determine,
and will be subject to the following provisions:

(a) Award. Each grant of Restricted Stock Units will constitute the agreement by
the Company to deliver shares of Common Stock or cash to the Participant in the
future in consideration of the performance of services, but subject to the
fulfillment of such conditions (which may include the achievement of Performance
Goals) during the Restricted Period as the Committee may determine. Restricted
Stock Units subject to Performance Goals may be designated as Performance Unit
Awards.

(b) Consideration. Each Restricted Stock Unit award may be made without
additional consideration other than the performance of services by the
Participant or, in the discretion of the Committee, may be made in consideration
of a payment by such Participant that is not more than the Market Value per
share at the date of grant.

(c) Vesting/Restrictions. Each Restricted Stock Unit award shall vest over a
Restricted Period based upon the passage of time or upon the achievement of
Performance Goals, or a combination of both, as determined by the Committee, and
subject to Section 6.1(d).

(d) Settlement. A Restricted Stock Unit award may be settled by the delivery of
shares of Common Stock, their cash equivalent value, any combination thereof or
in any other form of consideration, as determined by the Committee and contained
in the Award Certificate.

(e) Dividend Equivalents. Dividend equivalents may accrue in respect of shares
of Common Stock covered by a Restricted Stock Unit award before the Restricted
Stock Unit award vests, and shall be credited to an account for the Participant
and accumulated without interest until the date upon which the Restricted Stock
Unit award becomes vested. Any dividend equivalents accrued with respect to
forfeited Restricted Stock Unit awards will be reconveyed to the Company without

 

9



--------------------------------------------------------------------------------

further consideration or any act or action by the Participant. In no event shall
dividends equivalents be paid or distributed until the vesting restrictions of
the underlying Restricted Stock Unit award lapse. At the sole discretion of the
Committee, such dividend equivalents may be converted into additional shares of
Common Stock covered by the Restricted Stock Unit award in any such manner as
determined by the Committee. Any additional shares covered by the Restricted
Stock Unit award credited by reason of such dividend equivalents will be subject
to all of the same vesting and other terms and conditions of the underlying
Award Certificate to which they relate.

(f) Section 409A Compliance. Notwithstanding the Committee’s discretion to
specifying the time or times or the occurrence of such event or events upon
which each Restricted Stock Unit granted under the Plan shall be payable, to the
extent a Restricted Stock Unit granted under the Plan provides for the deferral
of compensation subject to the provisions of Code Section 409A, the time or
times or event or events of payment shall meet the distribution requirements of
Code Section 409A and the rulings, regulations and other guidance issued
thereunder as currently in effect or as subsequent may be amended from time to
time, including the provisions for delayed distribution to certain key employees
(as defined in Code Section 416(i)), if applicable; and, provided further, the
Committee may restrict the time of the payment to specified periods as may be
necessary to satisfy the requirements of Rule 16b-3 as promulgated under the
Exchange Act.

6.6 Performance Stock Awards and Performance Units. A Performance Stock Award or
Performance Unit will entitle the Participant to receive, at a specified future
date, payment of a number of shares of Common Stock or an amount in cash equal
to all or a portion of the value of a specified or determinable number of such
shares (stated in terms of a designated or determinable dollar amount per share)
granted by the Committee. At the time of the grant, the Committee will determine
the number shares of Performance Stock and/or Performance Units that will become
payable to a Participant upon achievement of specified Performance Goals during
the Performance Period. Each such grant will be subject to the following
provisions:

(a) Amount of Grant. Each grant will specify the number of shares of Performance
Stock or Performance Units to which it pertains.

(b) Performance Period. The Performance Period with respect to each Performance
Stock Award or Performance Unit will be such period of time as will be
determined by the Committee at the time of grant.

(c) Performance Goals. Any grant of a Performance Stock Award or Performance
Units will specify Performance Goals which, if achieved, will result in payment
of the award, and each grant may specify in respect of such specified
Performance Goals a minimum acceptable level or levels of achievement and will
set forth a formula for determining the number of shares of Performance Stock or
Performance Units that will be earned if performance is at or above the minimum
or threshold level or levels, or is at or above the target level or levels, but
falls short of maximum achievement of the specified Performance Goals.

(d) Settlement. Each grant will specify the time and manner of payment under the
Performance Stock Award or Performance Units. Any grant may specify that the
amount payable with respect thereto may be paid by the Company in cash, in
shares of Common Stock, in Restricted Stock or Restricted Stock Units or in any
combination thereof.

(e) Dividend Equivalents. The Committee may, at the date of grant of a
Performance Stock Award or Performance Unit, provide for the payment of dividend
equivalents to the holder thereof, either in cash or in additional shares of
Common Stock, subject in all cases to deferral and payment on a contingent basis
based on the Participant’s earning of the shares subject to the Performance
Stock Award or Performance Unit with respect to which such dividend equivalents
are paid. In no event shall dividends equivalents be paid or distributed until
the vesting restrictions of the underlying Performance Stock Award or
Performance Unit award lapse.

(f) Conditions to Payment. Notwithstanding the Committee’s discretion to specify
the time or times, or the occurrence of such event or events upon which
Performance Stock Awards or Performance Units shall be paid, to the extent the
Performance Stock or Performance Unit award provides for the deferral of
compensation subject to the provisions of Code Section 409A, the time or times
or event or events of payment shall meet the distribution requirements of Code
Section 409A and the rulings, regulations and other guidance issued thereunder
as currently in effect or as subsequent may be amended from time to time,
including the provisions for delayed distribution to certain key employees (as
defined in Code Section 416(i)), if applicable; and, provided further, the
Committee may restrict the time of the payment to specified periods as may be
necessary to satisfy the requirements of Rule 16b-3 as promulgated under the
Exchange Act.

 

10



--------------------------------------------------------------------------------

6.7 Other Awards.

(a) Other Incentive Awards. Subject to applicable law and the limits set forth
in Article IV of this Plan, the Committee may grant to any Participant such
other awards that may be denominated or payable in, valued in whole or in part
by reference to, or otherwise based on, or related to, shares of Common Stock or
factors that may influence the value of such shares, including, without
limitation, convertible or exchangeable debt securities, other rights
convertible or exchangeable into shares of Common Stock, purchase rights for
shares of Common Stock, awards with value and payment contingent upon
performance of the Company or specified Subsidiaries, affiliates or other
business units thereof or any other factors designated by the Committee, and
awards valued by reference to the book value of shares of Common Stock or the
value of securities of, or the performance of specified Subsidiaries or
affiliates or other business units of the Company. The Committee will determine
the terms and conditions of such awards. Shares of Common Stock delivered
pursuant to an award in the nature of a purchase right granted under this
Section will be purchased for such consideration, paid for at such time, by such
methods, and in such forms, including, without limitation shares of Common
Stock, notes or other property, as the Committee determines.

(b) Bonus Compensation. Subject to Section 6.1(d), the Committee may grant
shares of Common Stock as a bonus, or may grant other awards in lieu of
obligations of the Company or a Subsidiary to pay cash or deliver other property
under this Plan or under other plans or compensatory arrangements, subject to
such terms as will be determined by the Committee in a manner that complies with
Code Section 409A. In addition, the Committee may grant Cash Awards to eligible
Participants as a bonus, on such terms and conditions as the Committee shall
determine including the attainment of Performance Goals, subject to the
applicable terms, conditions and restrictions of the Plan and the provisions of
Code Section 409A.

(c) Non-Employee Directors. Non-Employee Directors, pursuant to this
Section 6.7, may be awarded, or may be permitted to elect to receive, pursuant
to procedures established by the Committee, all or any portion of their annual
retainer, meeting fees or other fees in shares of Common Stock under the Plan in
lieu of cash.

6.8 Treatment of Awards Upon Termination of Employment. Except as otherwise
provided by Sections 6.1(i), 6.2(g) and 6.9, any Incentive Award under this Plan
to a Participant who has experienced a Termination of Employment or termination
of some other service relationship with the Company and its Subsidiaries may be
cancelled, accelerated, paid or continued, as provided in the applicable Award
Certificate, or, as the Committee may otherwise determine to the extent not
prohibited by or inconsistent with the provisions of the Plan. The portion of
any award exercisable in the event of continuation or the amount of any payment
due under a continued award may be adjusted by the Committee to reflect the
Participant’s period of service with the Company and/or a Subsidiary from the
date of grant through the date of the Participant’s Termination of Employment or
other service relationship or such other factors as the Committee determines are
relevant to its decision to continue the award.

6.9 Deferred Compensation. Notwithstanding the Committee’s discretion to
determine the terms and conditions of each Incentive Award under the Plan, with
respect to each Incentive Award granted under the Plan which provides for the
deferral of compensation subject to the provisions of Code Section 409A, such
terms and conditions, including, without limitation, the period or time of, or
event or events triggering, exercise or payment of such Incentive Award, shall
comply with the provisions and requirements of Code Section 409A and the
rulings, regulations and other guidance issued thereunder as currently in effect
or as may subsequently be amended from time to time. Any authority granted to
the Committee under the Plan to amend, modify, cancel, accelerate, continue or
change in any way the terms and conditions of or a Participant’s rights under an
Incentive Award subsequent to the date such Incentive Award is granted under the
Plan, shall be applicable to Incentive Awards which provide for the deferral of
compensation only if, and to the extent provided in and allowable under Code
Section 409A and such rulings, regulations and guidance thereunder without
resulting in adverse tax consequences to the Participant.

ARTICLE VII

CHANGE IN CONTROL

7.1 Effect of a Change in Control. In the event of a Change in Control (as
defined below), each Incentive Award outstanding on the date of such Change in
Control may be immediately exercised and/or realized only if and to the extent
so provided in the Award Certificate evidencing such Incentive Award. In
addition, notwithstanding anything contained in this Plan or any Award
Certificate to the contrary, the following may, in the sole discretion of the
Committee, occur with respect to any and all Incentive Awards outstanding as of
the date of such Change in Control:

 

11



--------------------------------------------------------------------------------

(a) automatic maximization of performance standards, lapse of all restrictions
and acceleration of any time periods relating to the vesting of such Incentive
Awards so that such Incentive Awards may be immediately vested in full on or
before the relevant date fixed in the Award Certificate;

(b) Performance Stock Awards shall be paid entirely in cash;

(c) following a Change in Control, if a Participant’s employment or service as a
Non-Employee Director terminates for any reason other than retirement under a
retirement plan of the Company or death, any Options held by such Participant
may be exercised by such Participant until the earlier of three months after the
Termination of Employment or the expiration date of such Options; and

(d) all Incentive Awards become non-cancelable.

7.2 Definition. For purposes of this Plan, a “Change in Control” of the Company
shall be deemed to have occurred upon the happening of any of the following
events:

(a) The acquisition by any one person or by more than one person acting as a
group, of ownership of stock that, together with stock held by such person or
group, constitutes more than fifty percent (50%) of the total Fair Market Value
or total voting power of the stock of the Company;

(b) The acquisition by any one person, or by more than one person acting as a
group, during the twelve-month period ending on the date of the most recent
acquisition, of ownership of stock in the Company possessing fifty percent
(50%) or more of the total voting power of the stock of the Company;

(c) The replacement during any twelve-month period of a majority of the members
of the Board by Directors whose appointment or election is not endorsed by a
majority of the members of the Board before the date of such appointment or
election; or

(d) The acquisition by any one person, or more than one person acting as a
group, during the twelve-month period ending on the date of the most recent
acquisition, of assets of the Company having a total gross fair market value of
more than fifty percent (50%) of the total gross fair market value of all of the
assets of the Company immediately prior to such acquisition or acquisitions.

For purposes of the above, “persons acting as a group” shall have the meaning as
in Treasury Regulations Section 1.409A-3(i)(5)(v)(B).

It is intended that the definition of Change in Control contained herein shall
be the same as (i) a change of ownership of a corporation, (ii) a change in the
effective control of a corporation and/or (iii) a change in the ownership of a
substantial portion of a corporation’s assets as reflected in Treasury
Regulations Section 1.409A-3(i)(5), as modified by the substitution of the
higher percentage requirements in items (b) and (d) above; and all questions or
determinations in connection with any such Change in Control shall be construed
and interpreted in accordance with the provisions of such Regulations. This
definition of a Change in Control shall be applicable only for purposes of
determining benefits related to Incentive Awards granted under this Plan which
become applicable in the event of such a Change in Control and for no other
purpose.

ARTICLE VIII

TERMINATION AND AMENDMENT

8.1 Termination and Amendment. The Board of Directors at any time may amend or
terminate the Plan without shareholder approval; provided, however, that the
Board of Directors shall obtain shareholder approval for any amendment to the
Plan that increases the number of shares of Common Stock available under the
Plan, materially expands the classes of individuals eligible to receive
Incentive Awards, materially expands the type of awards available for issuance
under the Plan, or would otherwise require shareholder approval under the rules
of any applicable exchange or under the Code.

8.2 Effect on Participants’ Rights. No such termination or amendment, without
the consent of the holder of an Incentive Award, may adversely affect the rights
of the Participant under such Incentive Award. With respect to any Incentive
Award which provides for the deferral of compensation subject to the provisions
of Code Section 409A, no termination or amendment of the Plan shall have the
effect of accelerating the payment of any benefit, unless permitted under the
provisions of Code Section 409A, or otherwise violating any provision of Code
Section 409A and the rulings, regulations and other guidance thereunder as
currently in effect or as may subsequently be amended from time to time.

 

12



--------------------------------------------------------------------------------

ARTICLE IX

GENERAL PROVISIONS

9.1 Withholding. The Company shall deduct from all cash payments under the Plan
any taxes required to be withheld by federal, state or local government.
Whenever the Company proposes or is required to issue or transfer shares of
Common Stock under the Plan or upon the vesting of any Restricted Stock Award,
the Company has the right to require the recipient to remit to the Company an
amount sufficient to satisfy any federal, state and local tax withholding
requirements, as a condition of and prior to the delivery of any certificate or
certificates for such shares or the vesting of such Restricted Stock Award. A
Participant may elect to pay the withholding obligation in cash, or,
alternatively, to have the number of shares of Common Stock the Participant is
to receive reduced by, or tender back to the Company, the smallest number of
whole shares of Common Stock which, when multiplied by the Fair Market Value of
the shares of Common Stock determined as of the date such withholding is
required, is sufficient to satisfy federal, state and local withholding
obligations, if any, arising from exercise or payment of an Incentive Award. In
the case of Restricted Shares or other Incentive Awards, such election must be
made on or before the date designated by the Committee, which date shall be
prior to the time the Incentive Award vests or otherwise becomes taxable to the
Participant. Except with respect to Reporting Persons, such an election is
subject to the disapproval of the Committee. If an election is not timely made
by the Participant, the amount required to satisfy the federal, state and local
withholding taxes shall be withheld by a reduction in the number of shares of
Common Stock to be distributed under the Incentive Award.

9.2 Changes in Capitalization; Merger; Liquidation.

(a) The aggregate number of shares of Common Stock reserved for the grant of
Incentive Awards, for issuance upon the exercise or payment, as applicable, of
each outstanding Incentive Award and upon vesting of an Incentive Award; the
annual limit per Participant; the Exercise Price of each outstanding Option; and
the specified number of shares of Common Stock to which each outstanding
Incentive Award pertains shall be proportionately adjusted for any increase or
decrease in the number of issued shares of Common Stock resulting from a stock
split, stock dividend, combination or exchange of shares, exchange for other
securities, reclassification, reorganization, recapitalization or any other
increase or decrease in the number of outstanding shares of Common Stock
effected without consideration to the Company.

(b) In the event of a merger, consolidation, reorganization, extraordinary
dividend, spin-off, sale of substantially all of the Company’s assets, other
change in capital structure of the Company, or tender offer for shares of Common
Stock, the Committee may make such adjustments with respect to awards and take
such other action as it deems necessary or appropriate, including, without
limitation, the substitution of new awards, or the adjustment of outstanding
awards, the acceleration of awards, the removal of restrictions on outstanding
awards, or the termination of outstanding awards in exchange for the cash value
determined in good faith by the Committee of the vested and/or unvested portion
of the award, all as may be provided in the applicable Award Certificate or, if
not expressly addressed therein, as the Committee subsequently may determine in
its sole discretion. Any adjustment pursuant to this Section may provide, in the
Committee’s discretion, for the elimination without payment therefor of any
fractional shares that might otherwise become subject to any Incentive Award,
but, except as set forth in this Section, may not otherwise diminish the then
value of the Incentive Award. Notwithstanding the foregoing, the Committee shall
not have any of the foregoing powers with respect to an Incentive Award which
provides for the deferral of compensation subject to Code Section 409A except in
the event of a Change in Control, in which event such powers shall be exercised
in accordance with the provisions of such Code Section 409A and the rulings,
regulations and other guidance issued thereunder as now in effect or as
subsequently may be amended so as not to result in adverse tax consequences to
any Participant under the provisions thereof.

(c) The existence of the Plan and the Incentive Awards granted pursuant to the
Plan shall not affect in any way the right or power of the Company to make or
authorize any adjustment, reclassification, reorganization or other change in
its capital or business structure, any merger or consolidation of the Company,
any issue of debt or equity securities having preferences or priorities as to
the Stock or the rights thereof, the dissolution or liquidation of the Company,
any sale or transfer of all or any part of its business or assets, or any other
corporate act or proceeding.

 

13



--------------------------------------------------------------------------------

9.3 Compliance with Code.

(a) All Incentive Stock Options to be granted hereunder are intended to comply
with Code Section 422, and all provisions of the Plan and all Incentive Stock
Options granted hereunder must be construed in such manner as to effectuate that
intent.

(b) All Incentive Awards awarded under the Plan which provide for the deferral
of compensation subject to the provisions of Code Section 409A are intended to
comply, and to be operated and administered in all respects in compliance, with
the provisions of that Section and the rulings, regulations and other guidance
issued thereunder as currently in effect or as may subsequently be amended, and
all provisions of the Incentive Awards and of the Plan applicable thereto must
be construed in a manner to effectuate that intent. In the event any provisions
hereof or of an Award Certificate is deemed to violate the requirements of Code
Section 409A and such guidance issued thereunder, such provision shall be void
and of no effect. In the event subsequent regulations, Internal Revenue Service
rulings or other pronouncements or guidance interpreting or implementing the
provisions of Code Section 409A affect any provisions hereof and/or the Award
Certificates, the Plan and/or the Award Certificates shall be amended, as
necessary, to comply with such regulation, ruling or other pronouncement or
guidance; and, until adoption of any such amendment, the provisions hereof shall
be construed and interpreted, to the extent possible, to comply with the
applicable provisions of such regulation, ruling or other pronouncement or
guidance as amended.

9.4 Right to Terminate Employment or Service. Nothing in the Plan or in any
Award Certificate confers upon any Participant the right to continue as an
officer, Associate, Non-Employee Director, consultant or other service provider
of the Company or any of its Subsidiaries or affects the right of the Company or
any of its Subsidiaries to terminate the Participant’s employment or services at
any time.

9.5 Non-Alienation of Benefits. Other than as provided herein, no benefit under
the Plan may be subject in any manner to anticipation, alienation, sale,
transfer, assignment, pledge, encumbrance or charge; and any attempt to do so
shall be void. No such benefit may, prior to receipt by the Participant, be in
any manner liable for or subject to the debts, contracts, liabilities,
engagements or torts of the Participant.

9.6 Restrictions on Delivery and Sale of Shares; Legends. Each Incentive Award
is subject to the condition that if at any time the Committee, in its
discretion, shall determine that the listing, registration or qualification of
the shares covered by such Incentive Award upon any securities exchange or under
any state or federal law is necessary or desirable as a condition of or in
connection with the granting of such Incentive Award or the purchase or delivery
of shares thereunder, the delivery of any or all shares pursuant to such
Incentive Award may be withheld unless and until such listing, registration or
qualification shall have been effected. If a registration statement is not in
effect under the Securities Act of 1933 or any applicable state securities laws
with respect to the shares of Common Stock purchasable or otherwise deliverable
under Incentive Awards then outstanding, the Committee may require, as a
condition of exercise of any Option or as a condition to any other delivery of
Common Stock pursuant to an Incentive Award, that the Participant or other
recipient of an Incentive Award represent, in writing, that the shares received
pursuant to the Incentive Award are being acquired for investment and not with a
view to distribution and agree that the shares will not be disposed of except
pursuant to an effective registration statement, unless the Company shall have
received an opinion of counsel that such disposition is exempt from such
requirement under the Securities Act of 1933 and any applicable state securities
laws. The Company may include on certificates representing shares delivered
pursuant to an Incentive Award such legends referring to the foregoing
representations or restrictions or any other applicable restrictions on resale
as the Company, in its discretion, shall deem appropriate.

9.7 Clawback. Each Incentive Award made under the Plan to an executive officer
of the Company is subject to the Clawback Policy adopted by the Board of
Directors, which may result in recovery from such Participant of all or a
portion of any award under the Plan, together with any gains realized by the
Participant with respect to such award, if any, if, in the opinion of the
independent directors of the Board, the Company’s financial results are
restated, in whole or in part, due to fraud or misconduct by one or more of the
Company’s executive officers.

9.8 Listing and Legal Compliance. The Committee may suspend the exercise or
payment of any Incentive Award so long as it determines that securities exchange
listing or registration or qualification under any securities laws is required
in connection therewith and has not been completed on terms acceptable to the
Committee.

9.9 Indemnification. Each person who is or shall have been a member of the
Committee or of the Board shall be indemnified and held harmless by the Company
against and from any loss, cost, liability or expense that may be imposed upon
or reasonably incurred by him in connection with or resulting from any claim,
action, suit or proceeding to which he may be a party or in which he may be
involved by reason of any action taken or failure to act

 

14



--------------------------------------------------------------------------------

under this Plan and against and from any and all amounts paid by him in
settlement thereof, with the Company’s approval, or paid by him in satisfaction
of any judgment in any such action, suit or proceeding against him, provided he
shall give the Company an opportunity, at its own expense, to handle and defend
the same before he undertakes to handle and defend it on his own behalf. The
foregoing right of indemnification shall not be exclusive of any other rights of
indemnification to which such persons may be entitled under the Company’s
Articles of Incorporation or policies, as a matter of law, or otherwise, or any
power that the Company may have to indemnify them or hold them harmless.

9.10 Savings Clause. This Plan is intended to comply in all aspects with
applicable law and regulation, including, with respect to those Participants who
are Reporting Persons, Rule 16b-3 under the Exchange Act. In case any one or
more of the provisions of this Plan shall be held invalid, illegal or
unenforceable in any respect under applicable law and regulation (including Rule
16b-3), the validity, legality and enforceability of the remaining provisions
shall not in any way be affected or impaired thereby and the invalid, illegal or
unenforceable provision shall be deemed null and void; however, to the extent
permissible by laws, any provision which could be deemed null and void shall
first be construed, interpreted or revised retroactively to permit this Plan to
be construed in compliance with all applicable laws (including Rule 16b-3) so as
to foster the intent of this Plan. Notwithstanding anything in this Plan to the
contrary, the Committee, in its sole and absolute discretion, may bifurcate this
Plan so as to restrict, limit or condition the use of any provision of this Plan
to Participants who are Reporting Persons without so restricting, limiting or
conditioning this Plan with respect to other Participants.

9.11 Shareholder Approval. The Plan must be submitted to the shareholders of the
Company for their approval within twelve (12) months before or after the
adoption of the Plan by the Board of Directors. If such approval is not
obtained, any Incentive Award granted hereunder will be void.

9.12 Choice of Law. The laws of the State of Mississippi shall govern the Plan,
to the extent not preempted by federal law, without reference to the principles
of conflict of laws.

9.13 Plan Binding on Successors. The Plan shall be binding upon the successors
and assigns of the Company.

9.14 Singular, Plural; Gender. Whenever used herein, nouns in the singular shall
include the plural and the plural shall include the singular, and the masculine
pronoun shall include the feminine gender.

9.15 Headings, etc., No Part of Plan. Headings of Articles and Sections hereof
are inserted for convenience and reference; they do not constitute part of the
Plan.

 

15